DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          SHAWN T. RHEAL,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D21-85

                          [January 21, 2021]

  Appeal from the County Court for the Nineteenth Judicial Circuit, St.
Lucie County; Daryl Isenhower, Judge; L.T. Case Nos. 562019MM000083A
and Case No. 562020AP000018.

  Shawn Rheal, Hollywood, pro se.

   Bruce H. Colton, State Attorney, and Katy Reid, Assistant State
Attorney, Fort Pierce, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.